Order reversed on the law and facts, without costs of this appeal to either party and motion granted, without costs. Memorandum: The decision of the Official Referee in this case, made in 1937, is not printed in this record, but the attorneys for both parties stipulated in open court upon the argument of this appeal that it should be added to the record. Accordingly, we have examined such decision. This decision, granting judgment of annulment, and the judgment entered thereon, did not contain any provision for the education and maintenance of the child of the marriage of the parties. Therefore, there is no basis in the record for the order of the Official Referee, granted on the 7th day of January, 1943, amending nunc pro tune the original judgment in this action annulling the marriage of the parties, and there is no basis in the record for the judgment of the Supreme Court, granted on the 8th day of January, 1943, directing the entry of a money judgment in favor of the plain tiff and against the defendant. Consequently, the order appealed from, denying the motion of the defendant to vacate the order of the Official Referee, made on the 7th day of January, 1943, and the judgment of the Supreme Court, granted on the 8th day of January, 1943, should be reversed, without costs, and the motion should be granted. All concur. (The order denies defendant’s motion to vacate judgment and orders entered on a motion to vacate a judgment for arrears in alimony.) Present — Cunningham, P. J., Dowling, Harris, MeCurn and Larkin, JJ.